Appellant files a motion for rehearing requesting a modification of the original opinion and calls attention to appellant's criticism of the charge on the subject of "alibi." The questions discussed in our former opinion were the ones to which our attention was particularly directed and we overlooked the charge on alibi. A casual examination immediately reveals that it was unhappily worded and presents the subject in rather a negative way. Upon another trial the instuction on the subject should be corrected. *Page 386 
We think appellant's request to postpone action on his motion should be denied, but our original opinion is supplemented as above indicated. In all other respects the motion is overruled.